Contract; counterclaim by Government for overpayments. Opinion 145 Ct. Cl. 496.
The court denied plaintiff’s motion for summary judgment dismissing defendant’s counterclaim to recover alleged over-payments to plaintiff on the same contract. Pursuant to stipulation of the parties filed June 23, 1960, whereby plaintiff and defendant agreed that the petition should be dismissed and that judgment should be entered for defendant on defendant’s counterclaims, it was ordered on July 1,1960, that judgment be entered for defendant for $38,000, and plaintiff’s petition dismissed.